               Case 2:19-cv-01130-RSL Document 44 Filed 11/27/19 Page 1 of 5
1
2
3
     Kenneth W. Harper
4    Quinn N. Plant
     Menke Jackson Beyer, LLP
5    807 North 39th Avenue
     Yakima, WA 98902
6
     509-575-0313
7    Attorneys for Defendant

8
                                      UNITED STATES DISTRICT COURT
9                                    WESTERN DISTRICT OF WASHINGTON
10
     Firs Home Owners Association,
11                                                        NO. 2:19-cv-01130-RSL
                             Plaintiff,
12                                                        DEFENDANT'S MOTION
13   v.                                                   TO MOVE HEARING DATE ON
                                                          PLAINTIFF'S MOTION TO STRIKE
14   City of SeaTac, a Municipal Corporation,             AFFIRMATIVE DEFENSES

15                       Defendant.                       NOTE ON MOTION CALENDAR:
                                                          DEC. 13, 2019
16
17
                                                I.   MOTION
18
            Defendant City of SeaTac hereby moves this Court for an order striking the December
19
20   13, 2019, hearing date on plaintiff's motion to strike defendant's affirmative defenses (Dkt. #42)

21   and re-noting the hearing for an appropriate date in January 2020. This motion is submitted

22   pursuant to LCR 7(l).
23
                                    II.    FACTUAL BACKGROUND
24
            Plaintiff (herein "HOA") initiated this lawsuit by filing a complaint in King County
25
     Superior Court on July 3, 2019. (Dkt. #1-2). Defendant (herein "City") subsequently removed
26
27   the lawsuit to federal court. (Dkt. #1).

28
                                                                             MENKE JACKSON BEYER, LLP
29                                                                                 807 North 39th Avenue
     DEFENDANT'S MOTION TO MOVE                                                     Yakima, WA 98902

30
                                                                                  Telephone (509)575-0313
     HEARING DATE ON PLAINTIFF'S                                                     Fax (509)575-0351
     MOTION TO STRIKE AFFIRMATIVE
     DEFENSES – NO. 2:19-cv-01130-RSL - 1
              Case 2:19-cv-01130-RSL Document 44 Filed 11/27/19 Page 2 of 5
1
2
3
            The City filed a motion to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6) on
4
     September 26, 2019. (Dkt. # 17). That same day, the City served a first set of discovery on the
5
     HOA. (Dkt. #45-1). The discovery was keyed to the allegations in the complaint. (Dkt. #45, ¶
6
7    2).

8           The HOA subsequently moved to amend its complaint. (Dkt #21). The City consented to
9    the amendment and also withdrew its pending discovery requests. (Dkt. #45-2). On October 21,
10
     2019, the HOA filed its first amended complaint. (Dkt. #25).
11
            Having withdrawn the discovery propounded on September 26, 2019, the City served
12
13   another set of discovery on the plaintiff. (Dkt. #45-3). The discovery was keyed to the

14   allegations in the first amended complaint. (Dkt. #45, ¶ 4). Many of the discovery requests are

15   similar or identical to requests served on the HOA in September 2019 and subsequently
16   withdrawn. (Id.). The plaintiff's answers to the pending discovery will become due on
17
     December 4, 2019. (Id.).
18
            On October 31, 2019, the City filed a motion to dismiss the first amended complaint
19
20   pursuant to Fed. R. Civ. P. 12(b)(6). (Dkt. #36). The motion was noted for hearing on

21   September 22, 2019. (Id.). The City has also answered the HOA's first amended complaint.

22   (Dkt. #37).
23
            On November 22, 2019, the HOA filed a motion to strike the City's affirmative defenses.
24
     (Dkt. #42). The motion is noted for hearing on December 13, 2019. (Id.).
25
            On November 26, 2019, the City asked the HOA to postpone the hearing on its motion to
26
27   strike the City's affirmative defenses until January. (Dkt. #45-4). The City argued this was

28
                                                                            MENKE JACKSON BEYER, LLP
                                                                                 807 North 39th Avenue
29   DEFENDANT'S MOTION TO MOVE                                                   Yakima, WA 98902
                                                                                Telephone (509)575-0313
     HEARING DATE ON PLAINTIFF'S
30
                                                                                   Fax (509)575-0351
     MOTION TO STRIKE AFFIRMATIVE
     DEFENSES – NO. 2:19-cv-01130-RSL - 2
               Case 2:19-cv-01130-RSL Document 44 Filed 11/27/19 Page 3 of 5
1
2
3
     appropriate because a ruling by the Court on the pending motion to dismiss (Dkt. #36) may moot
4
     some or all of the motion. (Dkt. #45-4). The City also explained that it anticipated moving to
5
     amend its answer after it has an opportunity to review the HOA's discovery answers in early
6
7    December. (Id.). The HOA has not agreed to move the hearing date. (Dkt. #45, ¶ 8).

8                                           III.    ARGUMENT
9           The City's motion is submitted in the interest of judicial economy. Local Court Rule 7(l)
10
     authorized the Court to renote a pending motion for "other reasons." There are good reasons for
11
     doing so here.
12
13          First, a motion to dismiss the first amended complaint has been filed with the Court and

14   is awaiting adjudication. (Dkt. #36). A ruling in favor of the City on that motion will moot the

15   HOA's motion to strike the City's affirmative defenses entirely.
16          In addition, the City anticipates moving to amend its affirmative defenses after it has
17
     reviewed the HOA's discovery responses, which are due the first week of December 2019. (Dkt.
18
     #45, ¶ 5). Given that a motion by the City to amend its affirmative defenses must be noted for
19
20   the third Friday after it is filed, LCR 7(d)(3), the soonest the City's motion to amend its

21   affirmative defenses could be noted for hearing is December 20, 2019, and more realistically

22   December 27, 2019. (Id., ¶ 5).
23
            Under these circumstances, it makes little sense to adjudicate the HOA's motion to strike
24
     the City's affirmative defenses on December 13, 2019. Even if the HOA succeeds in striking
25
     some or all of the affirmative defenses as presently alleged, the City will amend its affirmative
26
27   defenses. See Employee Painters' Trust v. Pacific Northwest Contractors, Inc., 2013 WL

28
                                                                              MENKE JACKSON BEYER, LLP
                                                                                    807 North 39th Avenue
29   DEFENDANT'S MOTION TO MOVE                                                      Yakima, WA 98902
                                                                                   Telephone (509)575-0313
     HEARING DATE ON PLAINTIFF'S
30
                                                                                      Fax (509)575-0351
     MOTION TO STRIKE AFFIRMATIVE
     DEFENSES – NO. 2:19-cv-01130-RSL - 3
               Case 2:19-cv-01130-RSL Document 44 Filed 11/27/19 Page 4 of 5
1
2
3
     1774628 at *3 (W.D. Wash. April 25, 2013) ("Unless it would prejudice the opposing party,
4
     courts freely grant leave to amend stricken pleadings.").
5
            In the interest of judicial economy, adjudication of the HOA's motion to strike the City's
6
7    affirmative defenses should (1) occur after the Court rules on the pending motion to dismiss, and

8    (2) be noted for a later date so that the City may review the HOA's discovery responses and
9    move to amend its affirmative defenses.
10
                                          III.   CONCLUSION
11
            For the foregoing reasons, the Court should strike the December 13, 2019, hearing on the
12
13   HOA's motion to strike the City's affirmative defenses (Dkt. #42) and re-note that motion for

14   hearing for a later date in January 2020.

15          DATED THIS 27st day of November, 2019.
16
17
                                                  s/ KENNETH W. HARPER
18                                                WSBA #25578
                                                  s/ QUINN N. PLANT
19                                                WSBA # 31339
20                                                Menke Jackson Beyer, LLP
                                                  Attorneys for Defendant
21                                                807 North 39th Avenue
                                                  Yakima, Washington 98902
22                                                Telephone: (509) 575-0313
                                                  Fax: (509) 575-0351
23
                                                  Email: kharper@mjbe.com
24
25
26
27
28
                                                                            MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
29   DEFENDANT'S MOTION TO MOVE                                                    Yakima, WA 98902
                                                                                 Telephone (509)575-0313
     HEARING DATE ON PLAINTIFF'S
30
                                                                                    Fax (509)575-0351
     MOTION TO STRIKE AFFIRMATIVE
     DEFENSES – NO. 2:19-cv-01130-RSL - 4
              Case 2:19-cv-01130-RSL Document 44 Filed 11/27/19 Page 5 of 5
1
2
3
                                      CERTIFICATE OF SERVICE
4
5           I hereby certify that on November 27, 2019, I filed the foregoing with the Clerk of the
6
     Court using the CM/ECF System, which will send notification of such filing to the following:
7
     V. Omar Barraza                                    omar@barrazalaw.com
8    Christina L. Henry                                 chenry@hdm-legal.com
     Ms. Mary E. Mirante Bartolo                        mmbartolo@seatacwa.gov
9    Mr. Mark S. Johnsen                                mjohnsen@seatacwa.gov
10   Mr. Brendan W. Donckers                            bdonckers@bjtlegal.com

11   and I hereby certify that I have mailed by United States Postal Service the document to the
12   following non-CM/ECF participants:
13
            None.
14
15                                               s/ KENNETH W. HARPER
                                                 WSBA #25578
16                                               Menke Jackson Beyer, LLP
17                                               Attorneys for Defendant
                                                 807 North 39th Avenue
18                                               Yakima, Washington 98902
                                                 Telephone: (509) 575-0313
19                                               Fax: (509) 575-0351
20                                               Email: kharper@mjbe.com

21
22
23
24
25
26
27
28
                                                                           MENKE JACKSON BEYER, LLP
                                                                                 807 North 39th Avenue
29   DEFENDANT'S MOTION TO MOVE                                                   Yakima, WA 98902
                                                                                Telephone (509)575-0313
     HEARING DATE ON PLAINTIFF'S
30
                                                                                   Fax (509)575-0351
     MOTION TO STRIKE AFFIRMATIVE
     DEFENSES – NO. 2:19-cv-01130-RSL - 5
